In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00319-CV
      ___________________________

      ANGELA CASTILLO, Appellant

                       V.

       ARTURO MORENO, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2020-005357-1


 Before Walker, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 8, 2021, we notified appellant Angela Castillo that her brief had not

been filed as required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless Castillo, no later than March 18, filed an

appellant’s brief and an accompanying motion reasonably explaining the brief’s

untimely filing and the need for an extension.        See Tex. R. App. P. 10.5(b)(1),

38.8(a)(1), 42.3, 44.3. Castillo did not respond.

       Because Castillo has failed to file a brief even after we afforded an opportunity

to explain the initial failure, we dismiss the appeal for want of prosecution. See Tex.

R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                      Per Curiam

Delivered: April 15, 2021




                                            2